Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 1 of 10 Page ID #:1



 1 Ryan L. McBride, Esq. (SBN: 297557)
   ryan@kazlg.com
 2
   KAZEROUNI LAW GROUP, APC
 3 2633 E. Indian School Road, Suite 460
   Phoenix, AZ 85016
 4
   Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6
   Attorneys for Plaintiff
 7 Hunington Sachs f/k/a Leslie Sachs
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
      Hunington Sachs f/k/a Leslie Sachs,             CASE NO. 2:20-cv-07508
12
13                         Plaintiff,                 COMPLAINT FOR VIOLATIONS OF:

14    v.                                              I.    THE ROSENTHAL FAIR DEBT
15                                                          COLLECTION PRACTICES ACT,
      Educational Credit Management                         CAL. CIV. CODE § 1788, ET SEQ.;
16    Corporation d/b/a ECMC,
17                                                    II.   VIOLATION OF CALIFORNIA
                           Defendant.                       BUSINESS AND PROFESSIONS
18                                                          CODE §§ 17200 ET SEQ.; AND
19
                                                      III. VIOLATION OF THE ELECTRONIC
20                                                         FUNDS TRANSFER ACT, 15 U.S.C.
21                                                         § 1693 ET SEQ. (“EFTA”)
22                                                    JURY TRIAL DEMANDED
23
24
25
26
27
28

     ______________________________________________________________________________________________
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 2 of 10 Page ID #:2



 1                                          INTRODUCTION
 2            1.      The United States Congress has found abundant evidence of the use of
 3 abusive, deceptive, and unfair debt collection practices by many debt collectors, and
 4 has determined that abusive debt collection practices contribute to the number of
 5 personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of
 6 individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
 7 U.S.C. § 1692 et seq, to eliminate abusive debt collection practices by debt
 8 collectors, to insure that those debt collectors who refrain from using abusive debt
 9 collection practices are not competitively disadvantaged, and to promote consistent
10 State action to protect consumers against debt collection abuses.
11            2.      The California legislature has determined that the banking and credit
12 system and grantors of credit to consumers are dependent upon the collection of just
13 and owing debts and that unfair or deceptive collection practices undermine the
14 public confidence that is essential to the continued functioning of the banking and
15 credit system and sound extensions of credit to consumers. The Legislature has
16 further determined that there is a need to ensure that debt collectors exercise this
17 responsibility with fairness, honesty, and due regard for the debtor’s rights and that
18 debt collectors must be prohibited from engaging in unfair or deceptive acts or
19 practices.1
20            3.      HUNINGTON SACHS F/K/A LESLIE SACHS (“Plaintiff”), by
21 Plaintiff’s attorneys, brings this action to challenge the actions of EDUCATIONAL
22 CREDIT MANAGEMENT CORPORATION D/B/A ECMC (“Defendant”), with
23 regard to unlawfully misleading Plaintiff by telling Plaintiff that he applied and was
24 accepted for a loan rehabilitation program when he actually was not.
25            4.      Plaintiff is informed and believes that Defendant has also
26 mischaracterized the amount due and balance owed by Plaintiff and that Defendant
27
28   1
         Cal. Civ. Code §§ 1788.1 (a)-(b)

     ______________________________________________________________________________________________
                                                   1
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
 Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 3 of 10 Page ID #:3



 1 has misapplied payments thereby attempting to collect unlawful amounts regarding
 2 Plaintiff’s student loans in violation of the Rosenthal Fair Debt Collection Practices
 3 Act (“RFDCPA”) and California Business and Professions Code 17200, and the
 4 Electronic Funds Transfer Act (“EFTA”).
 5          5.     Plaintiff makes these allegations on information and belief, with the
 6 exception of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel,
 7 which Plaintiff alleges on personal knowledge.
 8          6.     While many violations are described below with specificity, this
 9 Complaint alleges violations of the statutes cited in their entirety.
10          7.     Unless otherwise stated, all the conduct engaged in by Defendant took
11 place in California.
12          8.     Any violations by Defendant was knowing, willful, and intentional, and
13 Defendant did not maintain procedures reasonably adapted to avoid any such
14 violation.
15          9.     Unless otherwise indicated, the use of Defendant’s names in this
16 Complaint includes all agents, employees, officers, members, directors, heirs,
17 successors, assigns, principals, trustees, sureties, subrogees, representatives, and
18 insurers of Defendant’s named.
19                                  JURISDICTION AND VENUE
20          10.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C.
21 § 1681p; and, 28 U.S.C. § 1367 for supplemental state claims.
22          11.    This action arises out of Defendant’s violations of (i) California’s
23 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788.17
24 (“RFDCPA”); (ii) California Business and Professions Code § 17200, and (iii) the
25 Electronic Funds Transfer Act (“EFTA”).
26          12.    Because Defendant conducts business within the State of California,
27 and the jurisdiction of this court, personal jurisdiction is established.
28

     ______________________________________________________________________________________________
                                                   2
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
 Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 4 of 10 Page ID #:4



 1          13.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
 2 (i) Plaintiff resides in the County of Los Angeles, State of California which is within
 3 this judicial district; (ii) the conduct complained of herein occurred within this
 4 judicial district; and, (iii) Defendant conducted business within this judicial district
 5 at all times relevant.
 6                                            PARTIES
 7          14.    Plaintiff is a natural person who resides in the County of Los Angeles,
 8 State of California, from whom various debt collectors sought to collect a consumer
 9 debt which was due and owing or alleged to be due and owing from Plaintiff.
10          15.    Plaintiff is also a “consumer” as that term is defined by Cal. Civ. Code
11 § 1785.3(c).
12          16.    Defendant is a student loan servicer located in the State of Minnesota
13 and registered with the California Secretary of State.
14          17.    Defendant, in the ordinary course of business, regularly, on behalf of
15 itself or others, engage in “debt collection” as that term is defined by California Civil
16 Code § 1788.2(b), and are therefore “debt collectors” as that term is defined by
17 California Civil Code § 1788.2(c).
18          18.    This action arises out of a “debt” as that term is defined by Cal. Civ.
19 Code § 1788.2(d) that was incurred as a result of a “consumer credit transaction” as
20 defined by Cal. Civ. Code § 1788.2(e).
21                                   FACTUAL ALLEGATIONS
22          19.    Plaintiff is an individual who resided in Seattle, Washington prior to
23 2009. Starting in 2009 Plaintiff resided within the State of California.
24          20.    On approximately August 19, 1991, Plaintiff entered into a student loan
25 agreement with the original creditor who Plaintiff believes to be named the “Student
26 Loan Marketing Association. The initial principal of the student loan was broken
27 into six different sub-loans and totaled $24,858.00. With the exception of one of the
28 sub-loans, all of the loans had a 9% interest rate. The sub-loan that totaled $4,000

     ______________________________________________________________________________________________
                                                   3
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 5 of 10 Page ID #:5



 1 had a 9.34% interest rate. Pursuant to the contract subsequently provided by ECMC
 2 to Plaintiff, these were the only fees Plaintiff was obligated to pay in relation to the
 3 loans between the original creditor and Plaintiff.
 4          21.    Defendant admitted that it does not have a better copy of the original
 5 loan agreement dated August 19, 1991 in a September 15, 2014 response to
 6 Plaintiff’s request for review of Plaintiff’s loan with Defendant.
 7          22.    The account was subsequently transferred, assigned, and/or sold to
 8 Defendant.
 9          23.    Plaintiff’s account with Defendant was assigned account number
10 689425 (the “Account”).
11          24.    In or about 2012, Plaintiff contacted Defendant to dispute the balance
12 on the Account and to determine if he was able to get on a different payment plan
13 due to economic hardship.
14          25.    Without Plaintiff’s knowledge, sometime shortly after this phone call,
15 Defendant and/or its agent registered Plaintiff for a “Loan Rehabilitation Program.”
16 Plaintiff never agreed verbally or in writing to participate in this “Loan
17 Rehabilitation Program”.
18          26.    Despite never agreeing to participate in the Loan Rehabilitation
19 Program, Plaintiff was registered for the Loan Rehabilitation Program and
20 subsequently fell behind on payments in the program because Plaintiff was not
21 aware he was actually in the program. Furthermore, Plaintiff was assessed collection
22 fees and other fees due to falling behind in payments.
23          27.    On or about the first week of January 2020, Defendant’s representative,
24 Deborah Bierwerth, told Plaintiff on a phone call that Defendant had proof that
25 Plaintiff signed up for a Loan Rehabilitation Program. Specifically, Ms. Bierwerth
26 told Plaintiff that Defendant had a copy of the Loan Rehabilitation Program
27 agreement signed by Plaintiff.
28

     ______________________________________________________________________________________________
                                                   4
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 6 of 10 Page ID #:6



 1          28.    Furthermore, Ms. Bierwerth told Plaintiff in an email on January 2,
 2 2020 at 11:15am that Defendant’s collection agency, Premier Credit of North
 3 America (“Premier”), had a copy of the Loan Rehabilitation Agreement signed by
 4 Plaintiff that was archived. Ms. Bierwerth further told Plaintiff she had requested a
 5 copy of the Loan Rehabilitation Agreement signed by Plaintiff.
 6          29.    Later, on a phone call with Plaintiff, Ms. Bierwerth retracted her
 7 previous statements and admitted to Plaintiff that there was not a signed Loan
 8 Rehabilitation Program Agreement at Premier or with Defendant.
 9          30.    Defendant then told Plaintiff that the agreement was actually entered
10 into on a phone call in 2012.
11          31.    Despite Plaintiff’s request for the recording of the phone call in 2012,
12 Defendant was unable to provide it.
13          32.    As a result of Defendant’s statement to Plaintiff that Plaintiff had
14 signed an agreement for a Loan Rehabilitation Program with Defendant and
15 Defendant had a copy of the agreement, Defendant made a false and deceptive
16 representation to Plaintiff in violation of 15 U.S.C. §§ 1692e and 1692e(10).
17          33.    As a result of Plaintiff being unknowingly enrolled in the Loan
18 Rehabilitation Program, Plaintiff has been charged additional fees that were not
19 contemplated by Plaintiff’s original loan agreement. This has resulted in amounts
20 being withdrawn from Plaintiff’s bank account that were not authorized by Plaintiff
21 in violation of the EFTA.
22          34.    Furthermore, during the course of Plaintiff’s loan with Defendant, the
23 principal balance has increased from $24,858.00 to over $260,000. Plaintiff is
24 informed and believes this exponential increase is a result of Defendant’s illegal fees
25 charged to Plaintiff and willful miscalculation by Defendant.
26          35.    Through attempting to the collect the illegal fees, Defendant violated
27 15 U.S.C. § 1692f(1) by collecting an amount not expressly authorized by the
28 agreement creating the debt or permitted by law. This section is incorporated into

     ______________________________________________________________________________________________
                                                   5
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 7 of 10 Page ID #:7



 1 the RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant violated Cal. Civ.
 2 Code § 1788.17.
 3          36.    Furthermore, as required by General Accepted Accounting Principle
 4 (“GAAP”), Defendant has refused to specify the accounting behind the exponential
 5 increase in principal balance allegedly owed by Plaintiff.
 6          37.    Moreover, Plaintiff is informed and believes that Defendant has
 7 assessed multiple fees, including but not limited to late fees to Plaintiff that are not
 8 authorized by contract or by law.
 9          38.    Through forced late fees and other fees, Defendant misrepresented
10 information related to Plaintiff’s Account.
11          39.    Through this conduct, Defendant violated 15 U.S.C. § 1692e(10) by
12 using false representations and deceptive means to collect Plaintiff’s alleged debt.
13 This section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
14 thus, Defendant violated Cal. Civ. Code § 1788.17.
15          40.    Through this conduct, Defendant violated 15 U.S.C. § 1692f by using
16 unfair and unconscionable means to collect Plaintiff’s alleged debt. This section is
17 incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant
18 violated Cal. Civ. Code § 1788.17.
19          41.    As a result of Defendant’s actions and inactions, Plaintiff has been
20 extremely frustrated, and feels hopeless that he cannot resolve the issue with
21 Defendant, despite diligent efforts and an enormous amount of time spent by
22 Plaintiff.
23          42.    The repeated and continuous violations described herein have caused
24 Plaintiff unnecessary stress and anxiety.            Despite this knowledge, Defendant
25 continued to pursue Plaintiff for an invalid debt causing Plaintiff to suffer.
26          43.    As a direct and proximate result of Defendants’ willful action and
27 inaction, Plaintiff has suffered actual damages, including, but not limited to,
28 reviewing credit reports, preparing and mailing dispute letters, attorneys’ fees, loss

     ______________________________________________________________________________________________
                                                   6
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 8 of 10 Page ID #:8



 1 of credit, loss of ability to purchase and benefit from credit, increased costs for
 2 credit, mental and emotional pain and anguish, and humiliation and embarrassment
 3 of credit denials. Plaintiff has further spent countless hours and suffered pecuniary
 4 loss in attempting to correct Defendants’ inaccurate accounting, without success.
 5          44.    Since these efforts were unsuccessful, Plaintiff was required to bring
 6 this action to finally resolve Plaintiff’s remaining disputes.
 7                        CAUSES OF ACTION CLAIMED BY PLAINTIFF
 8                                            COUNT I
 9       VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
10                       CAL. CIV. CODE §§ 1788-1788.32 (RFDCPA)
11          45.    Plaintiff incorporates by reference all of the above paragraphs of this
12 Complaint as though fully stated herein.
13          46.    The foregoing acts and omissions constitute numerous and multiple
14 violations of the RFDCPA.
15          47.    As a result of each and every violation of the RFDCPA, Plaintiff is
16 entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
17 damages for a knowing or willful violation in the amount up to $1,000.00 pursuant
18 to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to
19 Cal. Civ. Code § 1788.30(c) from each Defendant except the Credit Bureaus.
20                                            COUNT II
21   VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET. SEQ.
22          48.    Plaintiff incorporates by reference all of the above paragraphs of this
23 Complaint as though fully stated herein.
24          49.    The foregoing acts and omissions constitute numerous and multiple
25 violations of the California Business and Professions Code § 17200 et seq.
26          50.    As a result of each and every violation of California Business and
27 Professions Code § 17200 et seq., Plaintiff is entitled to any actual and punitive
28 damages pursuant to §§ 17206 and 17206.1.

     ______________________________________________________________________________________________
                                                   7
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 9 of 10 Page ID #:9



 1          51.      As a result of each and every violation of California Business and
 2 Professions Code § 17200 et seq., Plaintiff is entitled to injunctive relief pursuant to
 3 § 17203.
 4                                           COUNT III
 5                   VIOLATION OF THE ELECTRONIC FUNDS TRANSFER ACT,
 6                                   15 U.S.C. § 1693 ET. SEQ.
 7          52.      Plaintiff incorporates by reference all of the above paragraphs of this
 8 Complaint as though fully stated herein.
 9          53.      The foregoing acts and omissions constitute numerous and multiple
10 violations of EFTA.
11          54.      As a result of each and every violation of EFTA, Plaintiff is entitled to
12 any actual damages pursuant to 15 U.S.C. § 1693m(a)(1); statutory damages
13 pursuant to 15 U.S.C. § 1693m(a)(2)(A); and, reasonable attorneys’ fees and costs
14 pursuant to 15 U.S.C. § 1693m(a)(3).
15                                     PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff prays that judgment be entered against each
17 Defendant for:
18                • An award of actual damages, in an amount to be determined at trial,
19                   pursuant to Cal. Civ. Code § 1788.30(a) and California Business and
20                   Professions Code § 17206, against each named Defendant individually;
21                • An award of actual damages, in an amount to be determined at trial,
22                   pursuant to California Business and Professions Code § 17206, against
23                   Defendant;
24                • An award of punitive damages, in an amount to be determined at trial,
25                   pursuant to California Business and Professions Code § 17206.1, against
26                   Defendant;
27                • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
28                   § 1788.30(b), against each named Defendant individually;

     ______________________________________________________________________________________________
                                                   8
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
Case 2:20-cv-07508-JFW-MAA Document 1 Filed 08/19/20 Page 10 of 10 Page ID #:10



 1                • An award of actual damages pursuant to 15 U.S.C. § 1693m(a)(1);
 2                   statutory damages pursuant to 15 U.S.C. § 1693m(a)(2)(A);
 3                • An award of costs of litigation and reasonable attorney’s fees, pursuant
 4                   to Cal. Civ. Code § 1788.30(c), against each named Defendant
 5                   individually;
 6                • An award of actual damages, in an amount to be determined at trial,
 7                   pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against each named
 8                   Defendant individually;
 9                • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
10                   1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named
11                   Defendant individually;
12                • An award of punitive damages of $100-$5,000 per willful violation of
13                   Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
14                   1785.31(a)(2)(B);
15                • For equitable and injunctive relief pursuant to Cal. Civ. Code §
16                   1785.31(b); and,
17                • Any and all other relief the Court deems just and proper.
18                                        TRIAL BY JURY
19          55.      Pursuant to the seventh amendment to the Constitution of the United
20 States of America, Plaintiff is entitled to, and demands, a trial by jury.
21
22
23                                              KAZEROUNI LAW GROUP, APC

24 Date: August 19, 2020                        By: s/ Ryan L. McBride
25                                                   Ryan L. McBride, Esq.
                                                     Attorneys for Plaintiff
26
27
28

     ______________________________________________________________________________________________
                                                   9
     COMPLAINT FOR DAMAGES                                                            Sachs v. ECMC
